DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 17/304,019, filed on 06/13/2021, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statements filed on 06/13/2021, 07/13/2021, and 08/06/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Claims Objection
	The Claims are objected to because of the following informalities:  The provided claims contain a first page with ¶ [0200] from the specification that should not be there.  Appropriate correction is required.

Double Patenting
	Claims 1-5, 7-15, and 17-20 of the immediate application is patentably indistinct from claims 1, 4, 10, 14 of Application No. 16/170,894. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, and 14 of Application No. 16/170,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully discloses in and is covered by the co-filed patent applications in view of the respective indicated references, as is shown in the table and the description below.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The mapping of Claims 1-5, 7-15, and 17-20 of the immediate application to claims 1, 4, 10, and 14 of the ‘894 patent application follows:


Instant Application 
Patent Application No. 16/170,894
Claim 1/10:  An in-vehicle information processing apparatus mounted in a vehicle including a processor for executing programs stored in memory, the processor configured to: select a comfort priority mode giving priority to comfort when a fellow passenger is of a first degree of intimacy including an acquaintance, a short term friend, a short term dating partner, or a superior co-worker; and select a fuel efficiency priority mode giving priority to fuel efficiency when the fellow passenger is of a second degree of intimacy including a best friend, a long term dating partner, or a subordinate co-worker.
Claim 1:  An in-vehicle information processing apparatus mounted in a vehicle including a processor for executing programs stored in memory, the processor configured to: estimate whether a fellow passenger is included in occupants of the vehicle, when the fellow passenger is included in the occupants, acquire information relating to a driver of the vehicle and information relating to the fellow passenger and estimate a relationship between the driver and the fellow passenger based on the acquired information, and select a control relating to traveling of the vehicle according to the relationship, wherein the processor is configured to select a comfort priority mode giving priority to comfort when a degree of intimacy between the driver and the fellow passenger is low, wherein the processor is configured to select a fuel efficiency priority mode giving priority to fuel efficiency when a degree of intimacy between the driver and the fellow passenger is high, and wherein the processor is configured to further receive positional information of the vehicle from a global positioning system of the in-vehicle device, wherein the relationship is one of a family, a friend, a dating partner, and a co-worker, wherein the degree of intimacy between the driver and the fellow passenger is low when the fellow passenger is an acquaintance or short term friend, short term dating partner, or a superior co-worker, and wherein the degree of intimacy between the driver and the fellow passenger is high when the fellow passenger is a best friend, long term dating partner, or a subordinate co-worker.  

Claim 2/12: The in-vehicle information processing apparatus of claim 1, wherein the first degree of intimacy and the second degree of intimacy are between a driver and the fellow passenger.
Claim 1: …estimate whether a fellow passenger is included in occupants of the vehicle, when the fellow passenger is included in the occupants, acquire information relating to a driver of the vehicle and information relating to the fellow passenger and estimate a relationship between the driver and the fellow passenger based on the acquired information, and select a control relating to traveling of the vehicle according to the relationship…
Claim 3/13: The in-vehicle information processing apparatus of claim 1, wherein the processor is further configured to select a 50-50 mode giving priority to the comfort and the fuel efficiency when the fellow passenger is of a third degree of intimacy.
Claim 10: The information processing apparatus according to claim 1, wherein the control relating to traveling of the vehicle includes a fuel efficiency priority mode in which fuel efficiency is given priority, a comfort priority mode in which comfort of the occupants is given priority, a 50-50 mode that is a control intermediate between the fuel efficiency priority mode and the comfort priority mode, and a charging mode in which charging of a battery is given priority.
Claim 4/14: The in-vehicle information processing apparatus of claim 1, wherein the first degree of intimacy includes a first predetermined time period associated with a relationship of the fellow passenger.
Claim 1:  …wherein the relationship is one of a family, a friend, a dating partner, and a co-worker, wherein the degree of intimacy between the driver and the fellow passenger is low when the fellow passenger is an acquaintance or short term friend, short term dating partner, or a superior co-worker, and wherein the degree of intimacy between the driver and the fellow passenger is high when the fellow passenger is a best friend, long term dating partner, or a subordinate co-worker.
Claim 5/15: The in-vehicle information processing apparatus of claim 1, wherein the second degree of intimacy includes a second predetermined time period associated with a relationship of the fellow passenger.
Claim 1:  …wherein the relationship is one of a family, a friend, a dating partner, and a co-worker, wherein the degree of intimacy between the driver and the fellow passenger is low when the fellow passenger is an acquaintance or short term friend, short term dating partner, or a superior co-worker, and wherein the degree of intimacy between the driver and the fellow passenger is high when the fellow passenger is a best friend, long term dating partner, or a subordinate co-worker.
Claim 7/17: The in-vehicle information processing apparatus of claim 1, wherein the processor is further configured to select the fuel efficiency priority mode giving priority to fuel efficiency when a driver and the fellow passenger are more likely to understand each other.  

Claim 1: …wherein the processor is configured to select a comfort priority mode giving priority to comfort when a degree of intimacy between the driver and the fellow passenger is low, wherein the processor is configured to select a fuel efficiency priority mode giving priority to fuel efficiency when a degree of intimacy between the driver and the fellow passenger is high…
Claim 8/18: wherein the processor is further configured to estimate a relationship status between a driver and the fellow passenger based on acquired information so as to select the comfort priority mode or the fuel efficiency priority mode.
Claim 1: An in-vehicle information processing apparatus mounted in a vehicle including a processor for executing programs stored in memory, the processor configured to: estimate whether a fellow passenger is included in occupants of the vehicle, when the fellow passenger is included in the occupants, acquire information relating to a driver of the vehicle and information relating to the fellow passenger and estimate a relationship between the driver and the fellow passenger based on the acquired information, and select a control relating to traveling of the vehicle according to the relationship, wherein the processor is configured to select a comfort priority mode giving priority to comfort when a degree of intimacy between the driver and the fellow passenger is low, wherein the processor is configured to select a fuel efficiency priority mode giving priority to fuel efficiency when a degree of intimacy between the driver and the fellow passenger is high
Claim 9/19: The in-vehicle information processing apparatus of claim 1, wherein the processor is further configured to select a charging mode so as to increase a frequency of regenerative charging.
Claim 10: The information processing apparatus according to claim 1, wherein the control relating to traveling of the vehicle includes a fuel efficiency priority mode in which fuel efficiency is given priority, a comfort priority mode in which comfort of the occupants is given priority, a 50-50 mode that is a control intermediate between the fuel efficiency priority mode and the comfort priority mode, and a charging mode in which charging of a battery is given priority.
Claim 10/20: wherein the processor is further configured to estimate a relationship status associated with the fellow passenger and a driver based on commonality between personal information of the fellow passenger and personal information of the driver.
Claim 4: wherein the processor is configured to estimate the relationship between the driver and the fellow passenger based on commonality between personal information relating to the driver and personal information relating to the fellow passenger or based on a content of an address book stored in a portable terminal of each of the driver and the fellow passenger. 



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 2, 8, 10, 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309863 A1) in view of Park (US 2017/0038775 A1, “Park”).
	
	Regarding claims 1 and 11, discloses a parental control over vehicle features and
child alert system and teaches:

An in-vehicle information processing apparatus mounted in a vehicle including a processor for executing programs stored in memory, the processor configured to: (vehicle control system 204 contains processor 304 - See at least ¶[0243] and Fig. 3)

select a comfort priority mode giving priority to comfort (Table: Profiles Associated with Vehicles illustrates that one of the Vehicle modes is a “comfort” mode. Further, depending on a priority the user may operate non-critical systems, i.e., comfort systems like HVAC - See at least ¶[0569]) when a fellow passenger is of a first degree of intimacy (An example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist Such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict - [0505]) including an acquaintance, a short term friend, a short term dating partner, or a superior co-worker; and (The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc. In one example, a user account may allow access to certain settings for a particular user, while another user account may deny access to the settings for another user, and vice versa. The access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.) - See at least ¶[0230]); user profile information may contain family relationships, i.e., the process can estimate relationship between users, e.g., drivers and passengers - See at least ¶ [0228], [0430], [0486]. Additionally, user accounts may include guest users, i.e., no rights, family/friend user with specific rights- See at least ¶ [0383])

select a fuel [mode] priority mode giving priority to fuel [mode] (Table: Profiles Associated with Vehicles illustrates that one of the Vehicle modes is a “comfort” mode. Further, depending on a priority the user may operate non-critical systems, i.e., comfort systems like HVAC - See at least ¶[0569]) when (An example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist Such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict - [0505]) the fellow passenger is of a second degree of intimacy including a best friend, a long term dating partner, or a subordinate co-worker. (The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc. In one example, a user account may allow access to certain settings for a particular user, while another user account may deny access to the settings for another user, and vice versa. The access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.) - See at least ¶[0230]); user profile information may contain family relationships, i.e., the process can estimate relationship between users, e.g., drivers and passengers - See at least ¶ [0228], [0430], [0486]. Additionally, parental control module 2232 may be implemented non-parental relationships, e.g., an employee- See at least ¶ [0532])

	Ricci teaches vehicle modes depending on the modes within a car brand, e.g., Brand X has at least a “sport mode”. (See Profiles Associated with Vehicle table below ¶ [0505]) Ricci does not teach wherein the control relating to traveling of the vehicle includes a fuel efficiency priority mode in which high fuel efficiency is given priority. However, Park discloses an autonomous vehicle and teaches:

select a fuel efficiency priority mode giving priority to fuel efficiency (when the fuel efficiency mode is selected, controller 170 will control the vehicle in a manner that is appropriate for the vehicle to arrive at the set destination while maintaining the target fuel efficiency - See at least ¶ [0126] - [0132], Fig. 9, Fig. 11A, Fig. 11B, 11C, and 11D)

	Park further discloses:

select a comfort priority mode giving priority to comfort (when the comfort mode is selected, controller 170 will control the vehicle along a path which will be most comfortable for the passengers, e.g., minimize the occurrence of speed bumps, curves, uphill slopes, and downhill slopes among a plurality of the paths to a destination - See at least ¶ [0142]-[0145] and Fig. 13)

	In summary, Ricci discloses that the vehicle modes are dependent on the
capabilities of the brands/models of the vehicle, e.g., sport mode for Brand X. Ricci does
a fuel efficiency mode. Park discloses an autonomous vehicle and teaches varying modes of vehicle operation including a fuel efficiency mode and a comfort mode.

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci to provide for the vehicle modes, as taught in
Park, to provide a function of an autonomous vehicle driving function according to a
user. (Park at ¶ [0328])

	Regarding claims 2 and 12, Ricci further teaches: 

wherein the first degree of intimacy and the second degree of intimacy are between a driver and the fellow passenger. (An example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict) - See at least ¶ [0505]; Ricci further teaches a parental control wherein the relationship is parent who is the vehicle owner and their children, i.e., a driver and a passenger - See at least ¶ [0126])

	Regarding claims 8 and 18, Ricci further teaches:

wherein the processor is further configured to estimate a relationship status between a driver and the fellow passenger based on acquired information so as to select the comfort priority mode or the fuel mode. (An example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist Such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict - See at least ¶ [0505] the vehicle mode may be based on the priority of each user in the car. For example, the modes can be chosen between sport mode, i.e., a fuel mode, and comfort mode - See at least table 3: Profiles Associated with Vehicle)

	Ricci does not explicitly teach, but Park further teaches:

a fuel efficiency priority mode (when the fuel efficiency mode is selected, controller 170 will control the vehicle in a manner that is appropriate for the vehicle to arrive at the set destination while maintaining the target fuel efficiency - See at least ¶ [0126] - [0132], Fig. 9, Fig. 11A, Fig. 11B, 11C, and 11D)

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci to provide for the vehicle modes, as taught in
Park, to provide a function of an autonomous vehicle driving function according to a
user. (Park at ¶ [0328])

	Regarding claims 10 and 20, Ricci further teaches:

wherein the processor is further configured to estimate a relationship status associated with the fellow passenger and a driver based on commonality between personal information of the fellow passenger and personal information of the driver. (The profile data 252 may include one or more user accounts. User accounts may include access and permissions to one or more settings and/or feature preferences associated with the vehicle 104, communications, infotainment, content, etc. In one example, a user account may allow access to certain settings for a particular user, while another user account may deny access to the settings for another user, and vice versa. The access controlled by the user account may be based on at least one of a user account priority, role, permission, age, family status, a group priority (e.g., the user account priority of one or more users, etc.), a group age (e.g., the average age of users in the group, a minimum age of the users in the group, a maximum age of the users in the group, and/or combinations thereof, etc.) - See at least ¶ [0230]; Further, the application discloses the determination of a parent-child relationship - See at least ¶ [0532])

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Park, as applied to claims 1 and 11,  and in further view of Minster et al. (US 2017/0267256 A1, “Minster”).

	Regarding claims 3 and 13, Ricci further teaches: 

wherein the processor is further configured to select a mode [] when the fellow passenger is of a third degree of intimacy. (Table: Profiles Associated with Vehicle, displays a hierarchical relationship between three different occupants of the vehicle a driver, a front seat passenger, and a back seat passenger, i.e., a third degree of intimacy and different modes associated with each of the occupants)

	The combination of Ricci and Park does not explicitly disclose a 50/50 mode. However, Minster discloses a system and method for autonomous vehicle driving behavior modification and further teaches:

wherein the processor is further configured to select a 50-50 mode giving priority to the comfort and the fuel efficiency when the fellow passenger is of a third degree of intimacy. (passengers may select on a sliding scale a point on a speed/comfort scale, i.e., the point may be 50/50 - See at least ¶[0042] and Fig. 2A) 

	In summary, Ricci discloses that the vehicle modes are dependent on the
capabilities of the brands/models of the vehicle, e.g., sport mode for Brand X and the relationship between the occupants of the vehicle. Ricci does not disclose a fuel efficiency, comfort, 50/50. Park discloses varying modes of vehicle operation including a fuel efficiency mode and a comfort mode. Park does not explicitly teach a 50/50 mode. However, Minster discloses a system and method for autonomous vehicle driving behavior modification and teaches choosing a point, i.e., 50/50, between two modes.

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci and Park to provide for the vehicle modes, as
taught in Minster, to provide a customized driving behavior that suits a passenger’s
needs. (Minster at ¶ [0037])


	Claims 4, 5, 6, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Park, as applied to claims 1 and 11, and in further view of Djossa. (The Five Stages of Friendship, “Djossa”).

	Regarding claims 4 and 14, Ricci discloses providing access to functions within the car based on a relationship between the users of the car, e.g., an owner/occupant. These include levels of trusted, friendship, family, etc. The combination of Ricci and Park does not explicitly teach wherein the first degree of intimacy includes a first predetermined time period associated with a relationship of the fellow passenger. However, Djossa discloses the five stages of friendship and teaches:

wherein the first degree of intimacy includes a first predetermined time period associated with a relationship of the fellow passenger. (Firstly, a stranger is someone that you don’t know yet, perhaps someone that you have seen but don’t know his or her name, i.e., the relationship time period is 0 - See at least pg. 2)

	In summary, Ricci discloses that the relationship between the users may be defined as friends. However, the combination of Ricci and Park does not disclose that the definition of friends requires a predetermined time period associated with a relationship. However, Djossa discloses that the five stages of friendships and teaches that the period to considers someone a “friend” is between months to a year. With respect to the “friend” time period Djossa describes other levels of intimacy, e.g., strangers, acquaintances, and peers. A stranger being someone with 0 time spent in a relationship prior to meeting and acquaintances/peers being somewhere between 0 time and the months required to progress towards the friend stage.  

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci and Park to provide for the definitions of the stages of friendship, as taught in Djossa, to more finely categorize users by their relationship to each other. 

	Regarding claims 5 and 15, The combination of Ricci and Park does not explicitly teach, but Djossa further teaches:

wherein the second degree of intimacy includes a second predetermined time period associated with a relationship of the fellow passenger. (A friend is someone that you share information with and see on a fairly regular basis. It takes time for one to get to a place of friendship because as you slowly begin to open up and share, trust begins to develop. The more you get to know them and see that they are trustworthy, the closer you become. The process of becoming a friend can take months to even a year - See at least pg. 2)

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci and Park to provide for the definitions of the stages of friendship, as taught in Djossa, to more finely categorize users by their relationship to each other. 

	Regarding claims 6 and 16, 

wherein the third degree of intimacy includes a third predetermined time period associated with a relationship of the fellow passenger. (Lastly, a best friend is someone that you could share almost everything with. You are not required to share information but you know that if you ever needed to talk to someone you could trust, they would be there. The development of a best friend relationship takes time and experience together - See at least pg. 3; Examiner notes that the “best friend” stage is after the “friend” stage indicating that it takes a longer time than the “friend” stage, i.e., more than a year)

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci and Park to provide for the definitions of the stages of friendship, as taught in Djossa, to more finely categorize users by their relationship to each other. 

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Park, as applied to claims 1 and 11, and in further view of Stemmer. (US 2017/0008401 A1, “Stemmer”).

	Regarding claims 9 and 19, The combination of Ricci and Park disclose a hybrid vehicle. The combination does not explicitly teach wherein the processor is further configured to select a charging mode so as to increase a frequency of regenerative charging. However, Stemmer discloses a motor vehicle and teaches: 

wherein the processor is further configured to select a charging mode so as to increase a frequency of regenerative charging. (As soon as the ESC block 8 or the control device 10 detects any type of malfunction of one of the components of the brake system 2, or in case of the ESC block 8 one of its components, such as for example a valve or the like, the two electric motors 9 are immediately addressed by the control device 10, which receives this respective fault signal, to Switch immediately to a regenerative mode - See at least ¶ [0022])

	Therefore, it would have been obvious to a person having ordinary skill in the art
at the time the invention was filed to have modified the parental control over vehicle
feature and child alert system of Ricci and Park to provide for the definitions of the motor vehicle, as taught in Stemmer, to provide a motor vehicle which allows a “fail-operational mode with simply conceived configuration of the braking system. (Stemmer ¶ [0005])

Allowable Subject Matter
	Claims 7 and 17 are provisionally rejected under double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter: 
	
	Ricci discloses allowing access to or performing specific modes of the vehicle based in part on the relationship of the users and their priority allowances. The relationships include friends, family, employees, etc. The modes include a sport mode and a comfort mode. Ricci does not explicitly disclose a fuel efficiency mode. However, Park discloses switching between a fuel efficiency mode, safety mode, or comfort mode depending on the preferences of the user(s). However, the combination does not explicitly disclose “…wherein the processor is further configured to select the fuel efficiency priority mode giving priority to fuel efficiency when a driver and the fellow passenger are more likely to understand each other.” In combination with the remaining elements and features of the claimed invention.

	The Examiner notes that the phrase “likely to understand each other” is being interpreted as provided in the specification: “In a case where the "relationship status" is the ‘friend (best friend)’, since the ‘relationship period’ is long and the driver and the fellow passenger are highly likely to understand each other, the traveling mode selection unit 128 may select the ‘fuel efficiency priority mode’” (¶ [0146]). Further, clarifying the specification provides that the time period for “best friend” is three or more years: “…and when the follow years are equal to or greater than three years, the relationship of the ‘friend’ may be classified into ‘friend (best friend)’” (¶ [0102]). In summary the Examiner is interpreting the claim in light of the specification to mean:

“…wherein the processor is further configured to select the fuel efficiency priority mode giving priority to fuel efficiency when a driver and the fellow passenger have maintained a relationship longer than three years.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662